Citation Nr: 0304649	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic 
bronchitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic sinusitis, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956, and from November 1956 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the RO 
which, in part, denied a claim of entitlement to an increased 
rating for chronic sinusitis.  The RO also deferred 
consideration of the issues of an increased rating for 
chronic bronchitis, and entitlement to TDIU.  The veteran's 
attorney representative filed a notice of disagreement in 
April 2001, indicating the veteran's desire to appeal the 
claim of entitlement to an increased rating for chronic 
sinusitis.  

Thereafter, a supplemental statement of the case (SSOC) was 
issued in November 2002 which addressed the issues of 
entitlement to an increased rating for chronic bronchitis, 
entitlement to an increased rating for chronic sinusitis, and 
entitlement to TDIU.  Because the November 2002 SSOC 
contained issues that were not included in an earlier 
statement of the case (SOC), the RO specifically informed the 
veteran and his representative that the veteran had to 
respond within 60 days to perfect his appeal of the new 
issues.  The veteran's attorney submitted a VA Form 9 within 
60 days, in November 2002, which the Board construes as a 
substantive appeal, indicating the veteran's desire to appeal 
these issues.


FINDINGS OF FACT

1.  Service connection is in effect for chronic bronchitis, 
evaluated as 30 percent disabling; chronic sinusitis, 
evaluated as 30 percent disabling; and hiatal hernia, 
evaluated as 10 percent disabling.  The veteran's combined 
disability rating is 60 percent.

2.  Pulmonary function testing shows that the veteran has a 
forced expiratory volume at one second (FEV-1) of 84.1 
percent of normal (post-bronchodilator) and a FEV-1 to forced 
vital capacity (FVC) ratio of 71 percent (post-
bronchodilator); diffusion capacity of the lung for carbon 
monoxide by single breath method (DLCO (SB)) of 97 percent 
predicted; echocardiogram (ECHO) shows normal ejection 
faction and normal LV systolic function, mild LV diastolic 
dysfunction, but no findings of ventricular hypertrophy or 
cor pulmonale.

3.  The veteran's service-connected sinusitis results in more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting; he 
does not have near constant sinusitis or osteomyelitis.

4.  The veteran has a high school education, college 
training, and last worked on a part-time basis as a real 
estate salesman in March 1996.

5.  The medical evidence of record does not show that the 
veteran's service-connected disabilities are of such nature 
and severity as to prevent him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  An increased rating for chronic bronchitis is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.27, 4.97 (Diagnostic Code 6600) 
(2002).

2.  An increased rating for chronic sinusitis is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.27, 4.97 (Diagnostic Code 6512) 
(2002).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2002).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Chronic Bronchitis

The veteran's service-connected chronic bronchitis has been 
rated as 30 percent disabling under 38 C.F.R. § 4.97 
(Diagnostic Code 6600) (2002).  Diagnostic Code 6600 provides 
that a 30 percent rating is warranted if the FEV-1 is from 56 
to 70 percent of the predicted value, or if the ratio of FEV-
1/FVC is from 56 to 70 percent of the predicted value, or if 
the DLCO (SB) falls between 56 to 65 percent predicted.  
38 C.F.R. § 4.97 (Diagnostic Code 6600) (2002).  A 60 percent 
rating is warranted if the FEV-1 is from 40 to 55 percent 
predicted, or if the ratio of FEV-1/FVC is from 40 to 55 
percent predicted, or if DLCO (SB) falls between 40 to 55 
percent predicted, or that the maximum oxygen consumption is 
15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  

Despite the veteran's contentions to the contrary, a review 
of the record reveals that an increased rating is not 
warranted for his service-connected bronchitis.  

Pulmonary function testing in July 2000 shows that the 
veteran has a FEV-1 of 84.3 percent and a FEV-1 to FVC ratio 
of 73 percent.  He also has a DLCO SB of 97 percent 
predicted.  These studies also reveal a normal pulmonary 
function test other than decreased flow at lower lung volumes 
suggesting early small airway dysfunction.  

An October 2000 VA ECHO revealed dilation of all chambers 
with increase in right ventricular wall thickness.  The 
diagnosis was that it was a technically difficult study.  

When examined by VA in November 2000, the veteran's lungs 
were clear to auscultation, but the veteran did have 
diminished breath sounds bilaterally.  It was noted that the 
veteran had not been hospitalized overnight for 
bronchopneumonia or emphysema exacerbation and had never been 
intubated or placed on mechanical ventilation.  He did not 
use CPAP, BiPAP, or oxygen at home.  The examiner assessed, 
in pertinent part, that the veteran probably had respiratory 
difficulties related to very mild early stage emphysema 
compounded by significant osteopenia and thoracic spine 
kyphosis.  

VA pulmonary function tests conducted in December 2000 reveal 
that the veteran has a FEV-1 of 84.1 percent predicted and a 
ratio of FEV-1/FVC of 71 percent.  

When examined by VA in April 2001, the diagnoses included 
chronic bronchitis.  The examiner noted that pulmonary 
evaluation revealed mild early stage emphysema.  The examiner 
opined that the veteran did not display physical findings 
indicative of cor pulmonale but indicated that another ECHO 
should be done to verify such finding.

When examined by VA in February 2002, physical examination 
revealed clear lungs, fascicular breath sounds, with no 
crepitation or rhonchi.  Heart S1 and S2 sounds were audible 
with no murmur.  His medications included Albuterol.  The 
diagnosis included chronic obstructive pulmonary disease, and 
bronchitis.

A May 2002 VA ECHO showed normal ejection faction and normal 
LV systolic function, mild LV diastolic dysfunction, but no 
findings of ventricular hypertrophy or cor pulmonale

Based on a review of the pertinent medical evidence which has 
been obtained and associated with the claims folders, the 
Board concludes that the veteran's service-connected 
bronchitis does not warrant a rating higher than 30 percent.  
As noted above, to warrant a 60 percent rating, the evidence 
would have to show that the veteran's FEV-1 was from 40 to 55 
percent predicted, FEV-1/FVC ratio was from 40 to 55 percent 
predicted, or DLCO SB of 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min.  38 C.F.R. 
§ 4.97.  

Based on a review of the evidence, the veteran is not 
entitled to a rating higher than 30 percent for his 
bronchitis because the pulmonary function tests have not 
shown FEV-1, FEV-1/FVC, DLCO (SB), or maximum oxygen 
consumption results which would entitle him to a higher (60 
percent) rating.  As noted above, the evidence shows that the 
veteran's FEV-1 is 84.1 or 84.3 percent predicted, and his 
FEV-1/FVC ratio is 71 or 73 percent.  DLCO (SB) is 97 
percent.  Indeed, the test results have, as already noted, 
reflected only a mild impairment.  Consequently, no basis 
exists for the assignment of the next higher rating of 60 
percent for service-connected bronchitis.  The Board finds 
that the veteran is most appropriately rated at 30 percent.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Chronic Sinusitis

The veteran's service-connected chronic sinusitis has been 
rated as 30 percent disabling under 38 C.F.R. § 4.97 
(Diagnostic Code 6512) (2002).  Diagnostic Code 6512 provides 
that a 30 percent rating is warranted if the veteran has 
three or more incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97 (Diagnostic 
Code 6512) (2002).  A maximum 50 percent rating is warranted 
then there has been radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Note following criteria listed for Codes 6510-6514 
(2002).

When examined by VA in August 2000, the veteran reported that 
he had had four separate surgeries, the last being an open 
frontal sinus surgery.  He reported that he suffers from 
sinus infections around eight to 12 times a year.  He was 
taking Levaquin, and continued to experience postnasal drip, 
rhinorrhea, with purulent nasal drainage and cough secondary 
to bronchial irritation.  The diagnoses included bilateral 
maxillary and frontal sinusitis.

When examined by VA in November 2000, the veteran's history 
of having had trouble with his sinuses for an extended period 
of time with multiple surgeries was noted.  The impression 
was that the veteran had been treated for a left maxillary 
sinusitis, but apparently not for frontal sinusitis; and 
current computerized tomography (CT) scan shows no infection 
in any area with mild mucous membrane thickening in the left 
maxillary antrum and lower ethmoid cell.

A November 2000 VA limited CT scan of the paranasal sinuses 
revealed postoperative changes involving the anterior wall of 
the frontal sinus.  There was opacification of the lumen of 
the frontal sinus.  Current examination revealed minimal 
mucosal thickening at a few of the ethmoid air cells and at 
both maxillary antra.  It was noted that these findings were 
less pronounced radiographically than on the prior CT scan.  
No other abnormalities were seen at the visualized portions 
of the paranasal sinuses.

Private treatment reports, dated from November 2001 to April 
2002, show that, in November 2001, the veteran's main 
complaint was severe headaches.  He also complained of 
constant postnasal drip.  In December 2001, the veteran had a 
frontal sinusotomy with an osteoplastic flap to the left 
side.  He tolerated the procedure well.  The remaining 
treatment reports show that the veteran's condition improved.  
In April 2002, the veteran reported that he still had left-
sided pain and headaches that may be associated with some 
arthritis in the neck or with previous surgery but that the 
pain was much better since the surgery.  He had no nasal 
congestion.  He did have asthma or a component of asthmatic 
bronchitis for which he took AeroBid and Combivent.  He had 
some cough, throat clearing, and hoarseness secondary to 
postnasal drip, allergies, and asthmatic bronchitis.  

Based on a review of the evidence, the Board finds that the 
veteran's sinusitis does not warrant a higher (50 percent) 
rating.  This is so because the veteran has not had problems 
with chronic osteomyelitis.  Additionally, although the 
episodes of sinusitis experienced by the veteran may be 
characterized as frequent, there is no indication that his 
problems have approached the point of being near constant.  
In fact, as recently as April 2002, the veteran's sinusitis 
symptoms showed improvement.  Additionally, such records 
refer to the ameliorative effect of the surgery in December 
2001 and medication that appears to have worked well for the 
veteran.  Therefore, the Board concludes that, despite the 
frequent nature of the veteran's problems, his disability 
cannot be characterized as a "near constant" problem.  
38 C.F.R. § 4.97 (2002).  Therefore, a rating greater than 30 
percent is not warranted.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO regarding the severity of his sinusitis.  
While a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under pertinent rating criteria or 
the nature of the service-connected pathology is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  Layno, 6 Vet. App. at 470; 
Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 
494-95.  

Given the record as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an increased rating.  The Board concludes 
that, for the reasons set out above, the preponderance of the 
evidence is against the claim for an increased rating.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert, 1 Vet. App. at 49.

Extraschedular Considerations

In view of the above, the Board has considered whether the 
veteran is entitled to ratings for his bronchitis or 
sinusitis on account of considerations outside the schedular 
rating criteria.  The Board, however, finds that the evidence 
does not tend to show that service-connected bronchitis or 
sinusitis present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that service-
connected disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account, including the 
surgery for sinusitis.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2002).  In the veteran's case, there is no indication that 
bronchitis or sinusitis is so unusually debilitating as to 
warrant a referral of his case for an extraschedular 
evaluation under § 3.321(b).  As noted above, there is no 
evidence that the nature and severity of these symptoms are 
beyond what is contemplated by the applicable criteria.  It 
is not shown by the evidence that the appellant has required 
frequent hospitalization for bronchitis or sinusitis, or that 
there has been any significant or regular outpatient 
treatment for any of these problems.  In view of these 
findings and in the absence of evidence of extraordinary 
symptoms, the Board concludes that the schedular criteria 
adequately contemplate the nature and severity of the 
veteran's service-connected bronchitis and sinusitis.  
Therefore, the Board concludes that a remand to the RO for 
referral of the issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  

Here, the veteran's service-connected disabilities in this 
case consist of chronic bronchitis, evaluated as 30 percent 
disabling; chronic sinusitis, evaluated as 30 percent 
disabling; and hiatal hernia, evaluated as 10 percent 
disabling.  The veteran's combined disability rating is 
60 percent.  Therefore, the veteran's disability evaluations 
do not meet the percentage requirements of 38 C.F.R. 
§ 4.16(a), in that the combined disability rating is less 
than 70 percent, and none of the veteran's service-connected 
disabilities is at least 40 percent disabling.  

Nevertheless, it should be pointed out that the veteran may 
be entitled to TDIU on an extraschedular basis if it is 
established that he is unable to secure or follow 
substantially gainful employment as a result of service-
connected disability.  38 C.F.R. § 4.16(b).  Consequently, an 
issue before the Board is whether the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Moreover, an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. 
§§ 4.14, 4.19.  In making its determination, VA considers 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In the veteran's case, he reported that he has a high school 
education, college training, and last worked on a part-time 
basis as a real estate salesman in March 1996.  He reported 
last working on a full-time basis in December 1992.  There is 
evidence that he was awarded Social Security Administration 
(SSA) disability benefits because of an inability to maintain 
employment.  SSA records indicate that the veteran was found 
to be disabled due to chronic bronchitis and secondarily due 
to an affective disorder in a June 1997 disability 
determination.  In reaching a decision, the Administrative 
Law Judge relied on a private physician's opinion reflecting 
the severity of the veteran's severe depression and gave that 
the physician's opinion controlling weight.  

Based on a review of the record, there is no indication that, 
after the veteran last worked full time in 1992, he was 
unable to work due solely to his service-connected 
disabilities.  The Board does acknowledge the SSA June 1997 
decision; however the veteran was awarded SSA disability 
benefits, in part, because of his non-service-connected 
psychiatric problems.  

Moreover, the medical evidence reflects that, when seen by VA 
in November 2000, the examiner opined that, from the 
perspective of the veteran's gastroesophageal reflux 
disease/hiatal hernia, the veteran would not be considered 
unemployable.  The examiner based his opinion, in part, on a 
review of a gastroenterology consultation/clinic evaluation 
note, dated in September 1998, indicating that the veteran's 
reflux symptoms were reportedly better controlled on 
Prilosec.  The examiner also noted that the veteran was on 
different medications at the present time, and that the 
ongoing therapy for the veteran's reflux disease may possibly 
be better optimized than currently was the case.

When examined by VA in April 2001, the diagnoses were chronic 
sinusitis, chronic bronchitis, and hiatal hernia.  The VA 
examiner noted that the veteran's CT scan of the sinuses 
revealed no infection, pulmonary evaluation revealed mild 
early stage emphysema, and an opinion that the veteran's 
hiatal hernia did not cause the veteran to be unemployable.  
The VA examiner opined that, all of the findings taken 
together would indicate, the veteran is not unemployable 
based on service-connected condition.  

Assignment of a total disability evaluation must be based 
solely upon the impairment due to service-connected 
disabilities.  As noted in the analysis set out above, the 
veteran has disability associated with his service-connected 
bronchitis, sinusitis, and hiatal hernia.  The schedular 
criteria take into account the impairment caused by each 
disability, and the Board notes that each service-connected 
disability is less than totally disabling.  Additionally, 
there is an uncontradicted medical opinion of record that the 
veteran is not unemployable due to the combined effects of 
his service-connected disabilities.  In other words, the 
combined effect of service-connected disabilities does not 
rise to the level of unemployability in this veteran's case.  
Accordingly, the preponderance of the evidence is against the 
claim for TDIU benefits and the veteran's claim is denied.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claims and of the elements 
necessary to be granted the benefits sought.  This is 
evidenced by the rating action of March 2001 and a SSOC 
issued in November 2002, which informed him of the applicable 
law and regulations.  

The record also reflects that the veteran was notified by the 
RO in numerous letters regarding the changes brought about by 
the VCAA and of the evidence necessary to substantiate the 
claims, and he was given the opportunity to submit additional 
evidence.  Specifically, the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, should be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  For 
instance, in March 2001, the RO informed the veteran that VA 
had requested medical records from Dr. S. B. on two prior 
occasions with no response to date; however, the record shows 
that Dr. S. B. submitted such records in April 2001.  The 
veteran also submitted his own copies of private records in 
June 2001.  In March 2001, the RO also informed the veteran 
that  VA was obtaining the veteran's VA outpatient treatment 
reports from the VA Medical Center in Columbia, South 
Carolina and VA Outpatient Clinic in Greenville, South 
Carolina.  Such records were subsequently associated with the 
claims files.  These documents also show that VA has provided 
the veteran with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to the 
evidence.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and newly promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c), (d)).  In this case, VA examinations 
were conducted to determine the severity of the veteran's 
service-connected disabilities, and to obtain an opinion on 
employability.  Additionally, VA and private medical records 
were obtained.  The veteran has not indicated that additional 
records exist that would have an effect on the Board's 
analysis.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER

An increased rating for chronic bronchitis is denied.

An increased rating for chronic sinusitis is denied.

Entitlement to TDIU is denied.


REMAND

The Board notes that, by rating action of March 2001, the RO, 
in part, increased the rating for hiatal hernia from zero to 
ten percent, effective January 15, 1998.  In a written 
statement received in April 2001, the veteran's 
representative notified the RO that the veteran wanted to 
appeal the March 2001 decision because the veteran disagreed 
with the increased rating and effective date issues.  
Nevertheless, the RO did not prepare a SOC addressing the 
issue of an increased rating for hiatal hernia or an earlier 
effective date.  In situations such as this, the Court has 
held that the Board should remand the matter to the RO for 
the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

The RO should re-examine the issues of 
entitlement to an increased rating for 
hiatal hernia in excess of 10 percent and 
entitlement to an effective date earlier 
than January 15, 1998, for the increased 
rating.  The RO should determine whether 
additional development or review is 
warranted.  If no such action is 
required, or when it is completed, the RO 
should prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2002), unless the 
matter is resolved by granting the 
benefit(s) sought, or by the veteran's 
withdrawal of his notice of disagreement.  
If, and only if, the veteran files a 
timely substantive appeal should the case 
be returned to the Board.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


